Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
I.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

II.	Claims 1-4, 6-7, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JOHNASSON et al (USPN 9,826,060) in view of JUNG (US 2018/0211014).

a.	Per claim 1, JOHNASSON et al teach a method comprising: 
receiving, by one or more processors of a server and from a customer, an order comprising a request to acquire a computing device (Figures 1-4, col.1 lines 6-20, col.3 line 4-col.4 line 40—receiving request to acquire access of a content provider); 

determining, by the one or more processors and based on the order, a location to which the order is to be sent and the customer associated with the order (col.14 line 49-col.15 line 2, col.15 lines 42-61, col.21 lines 9-25—determining customers location and where to send customers order based on customer associated profile information); and

determining, by the one or more processors, a documentation specification associated with at least one of the location or the customer (col.6 lines 10-59, col.15 lines 42-61, col.25 lines 8-27—determination of type, amount and format of content based on customer’s schedule and/or location).

JOHNASSON et al fail to explicitly teach the claim limitations below. However, JUNG clearly teaches the limitations of:  
determining, by the one or more processors and based on the order and the documentation specification, a plurality of content identifiers including a first content identifier associated with a document to be provided with the order (paras 0040, 0069, 0077, 0093—identifier of document provided with order for content); 

determining, by the one or more processors and based on the order, a second content identifier of the plurality of content identifiers that is associated with software to be provided with the order (paras 0093, 0106—identifier of complementary electronic information associated with the document order); 

determining, by the one or more processors and based on the order, a delivery type associated with individual content identifiers of the plurality of content identifiers (para 0144—delivery type associated with identifiers of the content), the delivery type comprising either:

a digital copy (para 0011); or the digital copy and a hardcopy (paras 0011, 0074-75); and 

instructing, by the one or more processors, a courier to deliver the computing device to the location without including hardcopies of content to be provided with the order (para 0077—delivering electronic content copy without the hardcopy).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of JOHNASSON et al with JUNG for the purpose of provisioning means for determining whether to deliver only digital copies or digital and hardcopies of request content to a customer based on the customer’s availability and location, which is an obvious technique used in content delivery for satisfactory fulfillment of service to customers.
Claims 7 and 14 contain limitations that are substantially equivalent to claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, JOHNASSON et al with JUNG teach the method of claim 1, JUNG further teaches wherein the documentation specification comprises at least one of a font type specification, a font size specification, and a language specification (paras 0040, 0059—font size, etc).  
c.	Per claim 3, JOHNASSON et al with JUNG teach the method of claim 1, JUNG further teaches wherein further comprising: assigning the computing device a unique identifier that uniquely identifies the computing device from among other computing devices, wherein the unique identifier comprises at least one of a service tag or a serial number (paras 0067, 0085, 0112—serial numbers of user devices).  
Claim 10 contains limitations that are substantially equivalent to claim 3 and are therefore rejected under the same basis.
d.	Per claim 4, JOHNASSON et al with JUNG teach the method of claim 3, JUNG further teaches the method further comprising: associating the unique identifier with the plurality of content identifiers; and storing the unique identifier and the associated plurality of content identifiers in a database (paras 0085, 0087, 0089, 0193—storing and associating content with the user device unique identifier; JOHNASSON et al: col.2 line 56-col.3 line 22—associating customer devices with the content files in a database).  
Claim 11 contains limitations that are substantially equivalent to claim 4 and are therefore rejected under the same basis.
e.	Per claim 6, JOHNASSON et al with JUNG teach the method of claim 1, JUNG further teaches wherein the customer specifies, in the order, particular content items that are to be provided as the hardcopy (paras 0006, 0011, 0095—customer specifies purchasing paper book/document).

III.	Claims 9, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JOHNASSON et al (USPN 9,826,060) in view of JUNG (US 2018/0211014) and KING et al (US 2014/0279324).

a.	Per claim 9, JOHNASSON et al with JUNG teach the server of claim 8, yet fail to explicitly teach the operations further comprising: determining that the document is to be provided as a hardcopy document; and sending the digital document to a hardcopy provider, wherein:  Client Reference No.: 117905.01 - 44 -Attorney Docket No.: DLL0144USthe hardcopy provider is located within a predetermined distance of the location of the customer; and the hardcopy provider creates the hardcopy document corresponding to the digital document for delivery to the location of the customer. However, KING et al teach determining that a document is desired as a hardcopy and locating a vendor, kiosk or printer to provide the hardcopy of the document (paras 0231, 0275, 0483, 0499). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of JOHNASSON et al and JUNG with KING et al for the purpose of locating a hardcopy provider in proximity to the customer so the at customer can have access to and receive the hardcopy, which is an obvious technique used in the networking art for providing products and services in the closest proximity possible to the customer.
b.	Per claim 12, JOHNASSON et al with JUNG teach the server of claim 7, yet fails to explicitly teach wherein the document has a format comprising one of a Portable Document Format (PDF) format or a Hypertext Markup Language (HTML) format. However, KING et al teach the document provided in an markup language such as HTML (paras 0117-119). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of JOHNASSON et al and JUNG with KING et al because PDF and HTML are commonly used formats in the art used for displaying and reproducing text and documents. 
c.	Per claim 15, JOHNASSON et al with JUNG teach the one or more non-transitory computer readable media of claim 14, yet fail to explicitly teach the operations further comprising: receiving a message from the computing device to initiate a chat session; and initiating the chat session between a software agent and a chat application executing on the computing device. However, KING et al teach initiating speech recognition for audio and voice recording, text transcriptions and voice annotations (paras 0029, 0050, 0127, 0153, 0323, 0388), furthermore KING et al teach sending session initiation messages via the user’s device to the system (paras 0499-500). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of JOHNASSON et al and JUNG with KING et al because the initiation of chat sessions allows for content and material communicated via chat to be queried, produced/reproduced according to a customer’s chat message, which is a well-known tool and mode of communication used in the networking art. 




IV.	Claims 5, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JOHNASSON et al (USPN 9,826,060) in view of JUNG (US 2018/0211014) and BOURKE (US 2017/0147318).

a.	Per claim 5, JOHNASSON et al with JUNG teach the method of claim 3, JUNG further teaches the method further comprising: determining, using a database, the plurality of content identifiers associated with the unique identifier; sending, to the computing device, a plurality of content corresponding to the plurality of content identifiers, wherein the plurality of content includes the document associated with the first content identifier and the software associated with the second content identifier (paras 0083, 0085, 0087, 0089, 0093, 0095—content identifiers for electronic copies, hardcopies and associated digital content); yet JUNG fails to explicitly teach receiving, during an initial boot of the computing device, the unique identifier. However, BOURKE teaches sending instructions for installing a platform application during the initial booting of the system and device (paras 0012, 0022, 0052) which includes identifying the application content intended for installation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of JOHNASSON et al and JUNG with BOURKE for the purpose of allowing the desired software application to start the installation/download process upon booting of the customer device, which permit the system to schedule/delay an the software installation/download until the customer’s device is in a location and status that’s ready and capable of receiving the desired software.
Claim 8 contains limitations that are substantially equivalent to claim 5 and are therefore rejected under the same basis.
b.	Per claim 13, JOHNASSON et al with JUNG teach the server of claim 7, as applied above, yet fail to explicitly teach the operations further comprising: receiving, during an initial boot of the computing device, the second content identifier; and sending, to the computing device, the software application with instructions to automatically install the software application. However, BOURKE teaches sending instructions for installing a platform application during the initial booting of the system and device (paras 0012, 0022, 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of JOHNASSON et al and JUNG with BOURKE for the purpose of allowing the desired software application to start the installation/download process upon booting of the customer device, which permit the system to schedule/delay an the software installation/download until the customer’s device is in a location and status that’s ready and capable to receive the desired software.


Allowable Subject Matter
V.	Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448